Exhibit 10.97

 

EXECUTION VERSION

 

AMENDMENT TO CREDIT AGREEMENT

 

This Amendment (“Amendment”), dated as of December 29, 2014, is entered into by
and among (i) Clean Energy Tranche A LNG Plant, LLC (the “Tranche A Borrower”),
(ii) Clean Energy Tranche B LNG Plant, LLC (the “Tranche B Borrower” and,
together with the Tranche A Borrower, collectively the “Borrowers”), (iii) the
financial institutions from time to time party to the Credit Agreement referred
to below as Lenders (the “Lenders”) and (iv) General Electric Capital
Corporation, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”). 
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Credit Agreement referred to below.

 

RECITALS

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
November 7, 2012, by and among the Borrowers, the Lenders, the Administrative
Agent and the Collateral Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent now wish to amend the Credit Agreement on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the covenants and obligations of the parties
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follows:

 

AMENDMENT

 

1.                                      Amendments to Section 1.1 of the Credit
Agreement.  Section 1.1 of the Credit Agreement is amended as follows:

 

(a) The definition of “Construction Agreements” is deleted in its entirety and
replaced with the following:

 

““Construction Agreements” shall mean, collectively, (i) any GE Equipment Supply
Agreement and (ii) any other agreement to which any Finance Party or any
Affiliate of any Finance Party is now or hereafter becomes a party providing for
the design, development, construction, testing or start-up of the Projects.”

 

(b) The definition of “Contractors” is deleted in its entirety and replaced with
the following:

 

““Contractors” shall mean, collectively, any GE Equipment Supplier and each
other party to a Construction Agreement (other than a Borrower).”

 

(c) The definitions of “Facility A Date Certain” and “Facility B Date Certain”
are amended by replacing “2016” in both such definitions with “2018”.

 

1

--------------------------------------------------------------------------------


 

(d)  The definitions of “GE Contractor” and “GE EPC Contracts” are deleted in
their entirety.

 

(e)  The following definitions are added in alphabetical order:

 

““GE Equipment Supplier” shall mean GE Oil & Gas, Inc. or any Affiliate thereof,
in each case to the extent a party to a GE Equipment Supply Agreement.”

 

““GE Equipment Supply Agreement” shall mean any contract or agreement relating
to the purchase, sale, supply, construction, testing, operation, servicing,
maintenance, repair, financing or use of any equipment or products supplied, or
other services rendered in relation thereto, to the Projects by GE Oil &
Gas, Inc. or any Affiliate thereof.”

 

2.                                      Amendment to Section 2.13 of the Credit
Agreement.  Section 2.13 of the Credit Agreement is amended by replacing “2014”
in each of Section 2.13(c) of the Credit Agreement and Section 2.13(d) of the
Credit Agreement with “2016”.

 

3.                                      Amendments to Section 3.2 of the Credit
Agreement.  Section 3.2 of the Credit Agreement is amended as follows:

 

(a)  Section 3.2(j), clause (i) of the Credit Agreement is deleted in its
entirety and replaced with the following:

 

“(i) one or more GE Equipment Supply Agreements with minimum supply and down
payment terms satisfactory to the Administrative Agent, one or more engineering,
procurement and construction contracts, and such other Construction Agreements,
in each case, as are determined by the Project Engineer and the Administrative
Agent in their reasonable discretion to be necessary or desirable to complete
the design, development, construction, testing and start-up of the applicable
Project,”

 

(b)  Section 3.2(l) of the Credit Agreement is deleted in its entirety and
replaced with the following:

 

“(l)                               Equity.  The Administrative Agent shall have
received either (i) the original Tranche A Equity Letters of Credit or the
Tranche B Equity Letters of Credit, as applicable (as such terms are defined in
the Equity Contribution Agreement) or (ii) satisfactory evidence that Equity
Contributions have been deposited in the Tranche A Construction Account or the
Tranche B Construction Account, as applicable, in an aggregate amount equal to
one-third (1/3) of the Tranche A Construction Loan Commitments or the Tranche B
Construction Loan Commitments, as applicable; provided, however, that for the
purposes of this clause (ii), Equity Contributions for each Tranche shall
include the allocable portion of all Project Costs directly paid by the Sponsor
in connection with the Projects prior to the applicable Initial Funding Date
(including without limitation any payments made by the Sponsor with respect to
any letter of credit or the issuance thereof in connection with the Projects) to
the extent the same have been approved by the Administrative Agent in its
reasonable discretion.”

 

2

--------------------------------------------------------------------------------


 

(c)  A new Section 3.2(o) is added to the Credit Agreement as follows:

 

“(o)                           Market Feasibility.  The Administrative Agent
shall have received evidence, in form and substance satisfactory to each Lender
in its sole discretion, demonstrating the economic and market feasibility of the
applicable Project, which evidence may be in the form of a satisfactory market
report from a consultant appointed by the Required Lenders and reasonably
acceptable to such Borrower.”

 

4.                                      Amendments to Section 3.3 of the Credit
Agreement. Section 3.3 of the Credit Agreement is amended by deleting
Section 3.3(g) of the Credit Agreement in its entirety and replacing it with the
following:

 

“(g)                            Construction Budget; Drawdown Schedule; Payments
to GE Equipment Supplier.  Such Construction Loan shall be in accordance with
the applicable Construction Budget and the applicable Drawdown Schedule.  The
Administrative Agent shall have received evidence (which may be in the form of a
Construction Account Withdrawal Certificate (as defined in the Collateral
Account Agreement) pursuant to and in accordance with Section 4.1(c) of the
Collateral Account Agreement) demonstrating that any payments of Project Costs
to be made from such Construction Loan (and previously made from Construction
Loans) shall be (and have been) applied (x) first, to the payments of any
amounts due and payable to any GE Equipment Supplier and (y) second, to the
payment of other Project Costs.”

 

5.                                      Amendments to Section 3.4(g) of the
Credit Agreement.  Section 3.4(g) of the Credit Agreement is amended as follows:

 

(a) “1.25” is deleted from the sixth (6th) line and replaced with “1.15”.

 

(b) “twenty percent (20%)” is deleted from the seventh (7th) line and replaced
with “thirty percent (30%)”.

 

6.                                      Amendment to Annex III to the Credit
Agreement.  The Credit Agreement is amended by deleting in its entirety Annex
III thereto and replacing it with the Annex III attached hereto.

 

7.                                      Effectiveness.  This Amendment shall
become effective only upon (i) the receipt by the Administrative Agent of
counterpart signature pages to this Amendment duly executed by the Borrowers and
each of the Required Lenders and (ii) payment by or on behalf of the Borrowers
of all reasonable fees and expenses of counsel to the Administrative Agent
incurred in connection with this Amendment (the “Effective Date”).

 

8.                                      Representations and Warranties.  In
order to induce the Lenders to enter into this Amendment, the Borrowers
represent and warrant to the Administrative Agent and each Lender that the
following statements are true and correct in all material respects as of the
Effective Date:

 

a.                                      Power and Authority.  Each Borrower has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated hereby.

 

3

--------------------------------------------------------------------------------


 

b.                                      Authorization of Agreements.  The
execution and delivery of this Amendment by each Borrower has been duly
authorized by all necessary action on the part of such Borrower.

 

c.                                       Binding Obligation.  This Amendment has
been duly executed and delivered by each Borrower and is the legally valid and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

d.                                      Absence of Default.  No event has
occurred and is continuing that would constitute an Event of Default or a
Default.

 

e.                                       Incorporation of Representations and
Warranties from Credit Agreement. The representations and warranties contained
in Article IV of the Credit Agreement are and will be true and correct in all
material respects (provided that those representations and warranties that are
qualified by materiality or “Material Adverse Effect” shall be true and correct
in all respects) on and as of the Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.

 

9.                                      Change to Borrowers’ Notice Address.  In
accordance with Section 11.3 of the Credit Agreement, each Borrower designates
the applicable address set forth on the signature page hereto as the address,
facsimile number or email address for Communications to such Borrower.

 

10.                               Direction.  By its signature below, each
Lender hereby instructs the Administrative Agent to enter into and agree to the
terms of this Amendment.

 

11.                               Terms and Conditions of the Credit Agreement. 
On and after the Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Finance Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby.  Other than as expressly set forth in this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to this Amendment; provided that to the extent there is a
conflict between the terms of this Amendment and the terms of the Credit
Agreement, the terms of this Amendment shall control to the extent of such
conflict.

 

12.                               Finance Document.  This Amendment shall
constitute a Finance Document.

 

13.                               No Waiver or Release.  This Amendment shall
not constitute a waiver, release, amendment or modification by the Lenders or
any other party hereto of any covenant, right, remedy, Collateral, Default or
Event of Default under the Credit Agreement or any of the other Finance
Documents, except to the extent of the amendment expressly set forth herein, and
all

 

4

--------------------------------------------------------------------------------


 

such provisions and requirements of the Credit Agreement and the other Finance
Documents shall remain unmodified and in full force and effect.  The Lenders
hereby reserve all rights, remedies, privileges and powers available to them
under the Credit Agreement, the other Finance Documents, applicable Law or
otherwise.  No failure on the part of the Lenders to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or future exercise of any right, remedy or power. 
Each and every right, remedy and power allowed to the Lenders by Law or under
the Finance Documents or other agreement shall be cumulative and not exclusive
of any other, and may be exercised by the Lenders from time to time.

 

14.                               Headings.  Section and Subsection headings in
this Amendment are included herein for convenience of reference only and shall
not constitute a part of this Amendment for any other purpose or be given any
substantive effect.

 

15.                               Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

16.                               Counterparts.  This Amendment may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which together constitute one and the same instrument.

 

17.                               Entire Agreement.  This Amendment and any
agreement, document, instrument, schedule or exhibit referred to herein
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings in respect of the subject
matter hereof.

 

*                                                                                        
*                                                                                        
*

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

 

Notice Address:

CLEAN ENERGY TRANCHE A LNG PLANT, LLC, as Borrower

 

 

Address: Clean Energy Tranche A LNG

Plant, LLC

c/o Clean Energy Fuels Corp.

4675 MacArthur Court, Suite 800

Newport Beach, CA 92660

 

Attention: Nate Jensen

 

Telephone No.: (949) 437-1000

By:

/s/ Andrew J. Littlefair

Telecopier No.: (949) 424-8285

 

Name:

Andrew J. Littlefair

Email: njensen@cleanenergyfuels.com

 

Title:

President & Chief Executive Officer

 

 

Notice Address:

CLEAN ENERGY TRANCHE B LNG PLANT, LLC, as Borrower

 

 

Address: Clean Energy Tranche B LNG

Plant, LLC

c/o Clean Energy Fuels Corp.

4675 MacArthur Court, Suite 800

Newport Beach, CA 92660

 

Attention: Nate Jensen

 

Telephone No.: (949) 437-1000

By:

/s/ Andrew J. Littlefair

Telecopier No.: (949) 424-8285

 

Name:

Andrew J. Littlefair

Email: njensen@cleanenergyfuels.com

 

Title:

President & Chief Executive Officer

 

 

Signature Page to Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and Collateral
Agent

 

 

 

By:

/s/ Tyson Yates

 

 

Name:

Tyson Yates

 

 

Title:

Managing Director

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Lender

 

 

 

By:

/s/ Tyson Yates

 

 

Name:

Tyson Yates

 

 

Title:

Managing Director

 

Signature Page to Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex III

 

TERM LOAN AMORTIZATION

 

Quarterly Dates
following the
applicable
Conversion Date

 

Percentage
Amortization

1

 

0.46%

2

 

0.47%

3

 

0.47%

4

 

0.47%

5

 

0.47%

6

 

0.47%

7

 

0.47%

8

 

2.78%

9

 

2.78%

10

 

2.78%

11

 

2.78%

12

 

2.78%

13

 

2.78%

14

 

2.78%

15

 

2.78%

16

 

2.78%

17

 

2.78%

18

 

2.78%

19

 

2.78%

20

 

2.78%

21

 

2.78%

22

 

2.78%

23

 

2.78%

24

 

2.78%

25

 

2.78%

26

 

2.78%

27

 

2.78%

28

 

2.78%

29

 

2.78%

30

 

2.78%

31

 

2.78%

Maturity Date Payment

 

30.00%

 

--------------------------------------------------------------------------------